WALTER LAW FIRM, P.C.
                                      1111 North Loop West Suite 1115                   FILED IN
                                           Houston, Texas 77008                 1st COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
TERI A. WALTER                                                                  6/2/2015
                                                                                    Phone5:28:50  PM
                                                                                            713 529-2020
BOARD CERTIFIED - CIVIL TRIAL LAW                                               CHRISTOPHER
                                                                                     Direct 832 831 PRINE
                                                                                                 A. 9810
                                                                                         Clerk
TEXAS BOARD OF LEGAL SPECIALIZATION                                                   Fax 713 529-2266
                                                                               twalter@prevaillawyers.com

                                                June 2, 2015


Chandra Williams
Marcella Henderson
Clerk, 164th District Court
201 Caroline 12th Floor
Houston, TX 77002

Re:      Cause No. 2014-32347, Sherwood Lane Investments, LLC v. Cal State Investment Limited
         Partnership, Eugene E. Volluci, Daniel Mandarino, Carrie Mandarino, Armando La Fontaine,
         Jennifer La Fontaine, Laura Doyle, Robert Church, Bret Beals and Linda Beals as Trustees
         of the Beals Family Revocable Trust, Robert A. Schalbe, William H. Gay, Jr., Riccardio D. Gay,
         Eric Johnstone, Rafal Zielinski and Vally Mestroni; In the 164th Judicial District Court; Harris
         County, Texas

         Case No. 01-15-00192-CV, Daniel Mandarino, Carrie Mandarino, Armando La Fontaine,
         Jennifer La Fontaine, Laura Doyle, Robert Church, Bret Beals and Linda Beals as Trustees
         of the Beals Family Revocable Trust, Robert A. Schalbe, William H. Gay, Jr., Riccardio D. Gay,
         Eric Johnstone, Rafal Zielinski and Vally Mestroni v. Sherwood Lane Investments, LLC, In the
         First Court of Appeals, Houston, Texas

Dear Ms. Williams & Ms. Henderson:

Please supplement the Clerk’s Record for the appeal of this matter with the following documents,
which were previously omitted:


1.       09/19/14          Defendants’ (Mandarino et. al.) Response to Motion for Summary Judgment

2.       09/19/14          Exhibit U        Affidavit of Eric Johnstone (Exhibit to Defendants’ Response
                                            to Motion for Summary Judgment)

Please let me know the cost of the supplemental record as soon as it has been prepared.
WALTER LAW FIRM, PC
June 2, 2015
Page 2


Thank you very much for your assistance.

                                           Sincerely,

                                           /s/ Teri A. Walter

                                           Teri A. Walter